DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/18/2021 has been entered.  Claims 15-16 and 18-23 are pending.  
	The previous rejections of claim 19 under 35 USC 112(b), claims 15-16 and 18 under 35 USC 102(a)(1) as being anticipated by McDaniel et al. (US 2015/0307788 A1), claims 21 and 23 under 35 USC 102(a)(1) as being anticipated by McDaniel et al. (US 2015/0307788 A1), claim 19 under 35 USC 103 as being unpatentable over McDaniel et al. (US 2015/0307788 A1), and claim 22 under 35 USC 103 as being unpatentable over McDaniel et al. (US 2015/0307788 A1)  are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Osness et al. (US 2014/0224733 A1).
Regarding claim 15, Osness et al. disclose a method for at least partially separating a combination of oil and water [0042].  The oil and water composition may be an emulsion [0003].  The chemicals used to separate the oil and water include combinations of cationically-modified starches and other chemicals, such as zinc salts, polyamines or triethanolamine neutralized with glacial acetic acid (demulsifier or water clarifier) [0028].  The amount of the chemical in the oil and water combination ranges from about 1 ppm independently to about 1000 ppm (0.00001 wt% to 0.1 wt%) [0029]. It would have been expected that the cationic starch is present in an amount effective to reduce activity of the demulsifier or water clarifier without reducing its performance.
Regarding claim 16, the effective amount of the demulsifier or water clarifier is within the claimed range.
	Regarding claim 18, Osness et al. do not disclose the effective amount of the cationic starch and/or the anionic starch ranges from about 0.1 to about 20 wt% based on the demulsifier or water clarifier.  As the effectiveness of at least partially separating the oil from the water is variable that can be modified by adjusting said amount of the cationically-modified starch with other chemicals such as zinc salts, polyamines, or triethanolamine, the precise amount of cationic starch based on the demulsifier or water clarifier would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of cationic starch based on the demulsifier or water clarifier, and the motivation to do so would have been to obtain desired separation of oil from water (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	Regarding claim 19, since polyamine is listed as a cationic chemical [0028].  It would be expected that the polyamine is a quarternized polyamine.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Osness et al. (US 2014/0224733 A1).
Regarding claims 21-22, Osness et al. disclose a method for at least partially separating a combination of oil and water [0042].  The oil and water composition may be an emulsion .

Response to Arguments
Applicant’s arguments with respect to claims 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Osness et al. (US 2014/0224733 A1) do not teach or suggest activity of the demulsifier or water clarifier is reduced to at least 5%.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hilfiger et al. (US 2012/0059088 A1) teach lactone/alkylene oxide polymers as demulsifiers to break emulsions.
GB 1438427 A teaches a process and an agent for treating waste water.
Shen (US 2,915,476) teach separating emulsions of the oil-in-water class.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767